In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00109-CV
      ___________________________

    IN RE ASHTON WOMACK, Relator




              Original Proceeding
 89th District Court of Wichita County, Texas
     Trial Court No. DC89-FM2020-1067


Before Womack, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: April 20, 2021




                                         2